DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 2/24/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/26/19 and 1/22/21 have been considered by the examiner, it being noted copies of JP 49-006783, EP 1960578, EP 1578704, and EP 0678128 while not submitted with the IDS were submitted and considered in the parent application, 14/501,125, and are thus considered in the instant application and further, the documents submitted with the 11/26/19 IDS but not listed were WO 2007/070531 (corresponding to EP 1960578), WO 2004/054942 (corresponding to EP 1578704), and WO 94/16134 (corresponding to EP 0678128) and have also been considered and are cited on the attached PTO-892.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" thickness in claim 1 is a relative term which renders the claim indefinite.  The term "low" thickness is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (U.S. Patent 6,995,099).
Nishimura discloses a method for forming a composite structure comprising: positioning a filament layer (3) relative to a fiber bundle (2) to form a fiber layer, wherein the filament layer comprises discontinuous filaments (i.e. short fibers), the discontinuous filaments comprising different type filaments (of high-melting point and low-melting point); forming (e.g. by binding) a reinforcement 
Regarding claim 2, Nishimura teaches the filament layer comprises a plurality of first length- (different) first type (high-melting point) filaments positioned relative to a plurality of second length-(different) second type (low-melting point) filaments to form a non-woven network.  
Regarding claim 6, Nishimura teaches the discontinuous filaments are bound together with a binding material (Column 5, lines 56-61).  
Regarding claim 10, Nishimura teaches a plurality of filament layers and a plurality of fiber bundles are positioned relative to each other to form the fiber layer (plurality of layers with the filament layer(s) and fiber bundle(s) alternately laminated see Column 2, lines 54-57).  
Regarding claim 11, Nishimura teaches the forming of the reinforcement layup comprises at least one of mechanical binding, thermal binding, and chemical binding (Column 7, lines 22-26 and 64-66 and Column 9, lines 13-16 and Example 1).  
Regarding claim 14, Nishimura teaches curing the resin (Column 2, lines 58-62).
Regarding claim 15, Nishimura teaches the resin comprises a thermoset resin (Column 12, lines 10-13).
Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzenis et al. (U.S. Patent 6,265,333).

Regarding claim 2, Dzenis teaches the filament layer comprises a plurality of first length- (different) first type (e.g. “one or more” of metal, carbon, ceramic, polymer, and “any combination thereof” such as carbon) filaments positioned relative to a plurality of second length- (different) second type (e.g. “or more” and “any combination thereof” such as ceramic) filaments to form a non-woven network (Column 5, lines 35-38 and Column 7, lines 16-60 and Claim 6).  
Regarding claim 14, Dzenis teaches curing the resin (Column 12, lines 8-9).
Regarding claim 15, Dzenis teaches the resin comprises a thermoset resin (Column 5, line 63 and Column 12, lines 8-9).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimura.
Nishimura is described above in full detail.  Nishimura teaches (Example 1) binding the filament layer to a surface of the fiber bundle by needle-punching using a needle punching apparatus and/or pressure-bonded under heating with a hot roller, etc. considered necessarily wherein the forming of the reinforcement layup comprises laying up the fiber bundle and filament layer on a preform or tool of a support for a needle punching apparatus and/or a hot roller.  In the event it is somehow considered Nishimura does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Nishimura comprises wherein the forming of the reinforcement layup comprises laying up the fiber bundle and filament layer on a preform or tool, e.g. of a conventional support to hold the fiber bundle and filament layer in space for processing, under a needle punching apparatus and/or a hot roller to then bind the filament layer to a surface of the fiber bundle by needle-punching and/or pressure-bonded under heating as expressly taught by Nishimura. 
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dzenis.
Dzenis is described above in full detail.  Dzenis teaches the filament layer further comprises a plurality of third length- (different) third type (e.g. “or more” and “any combination thereof” such as polymer) filaments positioned relative to the plurality of first length- (different) first type filaments and the plurality of second length- (different) second type filaments.  In the event it is somehow considered Dzenis does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the filament layer taught by Dzenis further comprises a plurality of third length- (different) third type filaments positioned relative to the plurality of first length- (different) first type filaments and the plurality of second length- (different) second type filaments as expressly directed by Dzenis (e.g. “one or more” of metal, carbon, ceramic, polymer, and “any combination thereof”).

Claim Rejections - 35 USC § 103
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuwata et al. (“INTERLAMINAR TOUGHNESS IMPROVEMENT OF CARBON FIBRE/EPOXY COMPOSITE LAMINATES BY ELECTROSPUN NANOFIBRE INTERLEAVES”) and/or Hallander et al. (U.S. Patent Application Publication 2017/0129207).
Nishimura is described above in full detail.  Nishimura teaches the filament layer comprises a plurality of first length- (different) first type (high-melting point) filaments positioned relative to a plurality of second length- (different) second type (low-melting point) filaments to form a non-woven network.  Nishimura teaches the filaments are entangled, and Nishimura teaches the filaments are laminated together (Column 5, lines 56-65).  Nishimura teaches the discontinuous filaments of the filament layer pass through the fiber bundle to integrate the filament layer and fiber bundle (Figure 7 prima facie.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Milding et al. (U.S. Patent 6,037,282) or Alikhan et al. (U.S. Patent 5,817,394).
Nishimura is described above in full detail.  Nishimura teaches the filament layer comprises a mixture of the discontinuous filaments processed into a randomly oriented non-woven via non-woven sheet manufacture prior to entangling the filaments.  Nishimura does not expressly teach the processing is via wet laid, dry laid, or air laid non-woven sheet manufacture.  It is well understood by one of ordinary skill in the art conventional (e.g. randomly oriented) non-woven sheet manufacture (e.g. prior to entangling) is via wet laid, dry laid, or air laid non-woven sheet manufacture as evidenced by Milding (Column 2, lines 31-43) or Alikhan (Column 3, lines 48-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the filament layer taught by Nishimura comprises a homogenous dispersion there being no description the dispersion is anything other than homogenous, i.e. uniform in composition and properties, rather the suggestion is uniform (Column 10, lines 21-22) and as is nothing more than choosing from the finite, predictable solutions (i.e. homogenous or heterogeneous) with a reasonable expectation of success and is processed via wet laid or dry laid or air laid non-woven sheet manufacture as is well understood by one of ordinary skill in the art as conventional and predictable non-woven sheet manufacture as evidenced by Milding or Alikhan.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Geel (U.S. Patent 6,497,787).
Nishimura is described above in full detail.  Nishimura teaches loose (entanglement capable of being released and/or the filaments slip) discontinuous filaments (Column 6, lines 4-15).  Nishimura further teaches (or renders prima facie obvious as set forth above) wherein the forming of the reinforcement layup comprises laying up the fiber bundle and filaments of the filament layer on a preform or tool and then binding loose discontinuous filaments to the fiber bundle to form the filament layer bound to the fiber bundle.  Nishimura does not expressly teach the discontinuous filaments are .
Claims 4-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis in view of Nishimura.
Regarding claims 4-6, Dzenis is described above in full detail.  Dzenis does not expressly teach the filaments are entangled and laminated together/bound together with a binding material.  Dzenis teaches the filament layer is a non-woven.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the filaments taught by Dzenis are entangled and laminated together/bound together with a binding material, i.e. wherein the third length-third type filaments are entangled with the first length-first type filaments and the second length-second type filaments and wherein a dispersion comprising the first length-first type filaments, the second length-second type filaments, and the third length-third type filaments are laminated together, as is conventional to form the filaments as a non-woven as evidenced by Nishimura (described above in full detail) it being prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the dispersion comprise a homogenous dispersion there being no description in Dzenis or Nishimura the dispersion is anything other than homogenous, i.e. uniform in composition and properties, rather at least in Nishimura the suggestion is uniform and is nothing more than choosing from the finite, predictable solutions (i.e. homogenous or heterogeneous) with a reasonable expectation of success.
Regarding claim 10, Dzenis is described above in full detail.  It is not clear Dzenis expressly teaches a plurality of filament layers.  It would have been obvious to one of ordinary skill in the art 
Regarding claims 11-13, Dzenis is described above in full detail.  Dzenis does not expressly teach the forming of the reinforcement layup comprises at least one of mechanical binding, thermal binding, and chemical binding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the forming of the reinforcement layup as taught by Dzenis comprises at least one of mechanical binding (e.g. needle punching), thermal binding (e.g. hot roller), and chemical binding to integrate the filament layer and fiber bundle as taught by Nishimura (described above in full detail).
Regarding claims 12 and 13, in the event it is somehow considered Dzenis as modified by Nishimura does not necessarily teach laying up the fiber bundle on a preform or tool the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Dzenis as modified by Nishimura comprises wherein the forming of the reinforcement layup comprises laying up the fiber bundle and filaments of the filament layer on a preform or tool, e.g. of a conventional support to hold the fiber bundle and filaments of the filament layer in space for processing, under a needle punching apparatus and/or a hot roller to then bind the filaments of the filament layer to a surface of the fiber bundle by needle-punching and/or pressure-bonded under heating as expressly taught by Nishimura.
Regarding claim 13, Dzenis as modified by Nishimura (regarding claims 11-13) teach the forming of the reinforcement layup comprises laying up the fiber bundle and filaments of the filament layer on a preform or tool and then binding loose discontinuous filaments (i.e. there is no description in Dzenis the filaments are entangled or bound and including the filaments are not in a mat form considered loose .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dzenis in view of Milding or Alikhan.
Dzenis is described above in full detail.  Dzenis teaches the filament layer comprises a mixture of the discontinuous filaments processed into a non-woven (Column 7, lines 25-30 and Claim 7).  Dzenis does not expressly teach the processing is via wet laid, dry laid, or air laid non-woven sheet manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the filament layer taught by Dzenis comprises a homogenous dispersion (there being no description the dispersion is anything other than homogenous and as is nothing more than choosing from the finite, predictable solutions (i.e. homogenous or heterogeneous) with a reasonable expectation of success) and is processed via wet laid or dry laid or air laid non-woven sheet manufacture as is well understood by one of ordinary skill in the art as conventional and predictable non-woven sheet manufacture as evidenced by Milding (described above in full detail) or Alikhan (described above in full detail).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746